Respondent was admitted to the Bar on December 7, 1959 by the Appellate Division, First Judicial Department. Petitioner moves to confirm the report of the Hearing Judge insofar as it sustained the charge that respondent disposed of personal property pledged as collateral for a loan contrary to the terms of a security agreement (Charge No. 1), and to disaffirm the report insofar as it refused to sustain the charge that respondent misled and deceived petitioner in its investigation in this matter (Charge No. 2). We conclude that the record supports the findings of the Hearing Judge in all respects. Accordingly, petitioner’s mo*742tion is granted as to Charge No. 1 and denied as to Charge No. 2. In arriving at an appropriate measure of discipline, we have taken into consideration respondent’s prior unblemished record, as well as the fact that his misconduct arose out of a personal transaction and not from the practice of law. However, such misconduct does reflect on the reputation of the Bar. Under all the circumstances, we determine that respondent should be suspended from the practice of law for a period of three months and thereafter until further order of the court. Respondent suspended for a period of three months, the date of commencement to be fixed in the order to be entered hereon. Mahoney, P. J., Sweeney, Kane and Main, JJ., concur.